 

Exhibit 10.26

 

[ginsngx1lceq000001.jpg]

 

2018 PERFORMANCE SHARE UNIT AWARD AGREEMENT

under the

SCHLUMBERGER 2010 OMNIBUS STOCK INCENTIVE PLAN

(Includes Confidentiality, Intellectual Property, Non-Competition, and
Non-Solicitation
Provisions in Section 10 and Attachment II)

 

(“FRENCH QUALIFIED PERFORMANCE SHARE UNITS”)

Performance Period:  2018, 2019 and 2020

This Performance Share Unit Award Agreement (as may be amended, the “Agreement”)
is granted effective as of January 17, 2018 (the “Grant Date”) by Schlumberger
Limited (the “Company”), for the benefit of ____________ (“Employee”), pursuant
to the Schlumberger 2010 Omnibus Stock Incentive Plan, as amended by the
sub-plan for France and as may be further amended from time to time (the “2010
Plan”).  The 2010 Plan was approved by the Company’s shareholders on April 6,
2016, and governs the French Qualified Performance Share Units (“Performance
Share Units”) granted to employees of the Company and its Subsidiaries (as
defined in Section 13(u)) who are working in France or who are or may become
subject to French tax (i.e. income tax or social security tax, or both) as a
result of Performance Share Units granted under the 2016 Rules of the 2010 Plan
for Employees in France (the “French sub-plan”). The 2010 Plan and the French
sub-plan are collectively called the “Plans.”  The Performance Share Units
granted under the French sub-plan will be deemed “French Qualified Performance
Share Units” for purposes of relevant provisions set forth by French tax law and
the French tax administration and will be eligible for the specific income and
social security tax regime applicable to shares granted for no consideration
under the Articles L.225-197-1 to L.225-197-6 of the French Commercial Code.

1. Award.  In consideration of Employee’s continued employment as hereinafter
set forth, the Company hereby grants to Employee an award of Performance Share
Units, provided that (except as otherwise provided in Section 2(c)) the final
number of Performance Share Units will be determined in accordance with the
performance criteria set forth on Attachment I.  The target Performance Share
Units subject to this award is set forth in an award letter previously delivered
to Employee and the Notice of Grant of Award of Performance Share Units attached
hereto. The Performance Share Units are notional units of measurement
denominated in shares of common stock of the Company, $.01 par value per share
(“Common Stock”). Each Performance Share Unit represents a right to receive one
share of Common Stock, subject to the various conditions and restrictions on,
inter alia, vesting and transferability set forth herein and in the Plans.  

Page 1 of 19

--------------------------------------------------------------------------------

 

2. Vesting of Performance Share Units.  The period of time between January 1,
2018 and December 31, 2020 is the “Performance Period.” The Performance Share
Units will vest as follows:

(a) On the first Friday following the meeting of the Compensation Committee of
the Board of Directors of the Company (the “Committee”) in January 2021, or as
soon thereafter as reasonably practicable (such date, the “Vesting Date”), a
number of Performance Share Units will vest based on the extent to which the
Company has satisfied the performance conditions set forth on Attachment I,
provided that Employee is continuously employed by the Company or any of its
Subsidiaries from the Grant Date through the Vesting Date and has not
experienced a Termination of Employment (as defined in Section 13(x) below) as
of such date. Except as provided in Sections 2(b) and 2(c) below, if there is
any Termination of Employment during the period from and between the Grant Date
until and including the Vesting Date, Employee will immediately and
automatically forfeit all Performance Share Units.  Any questions as to whether
and when there has been a Termination of Employment, and the cause of such
termination, will be resolved by the Committee, and its determination will be
final.

(b) If Employee’s Termination of Employment occurs due to Retirement (as defined
in Section 13(q) below) or Special Retirement (as defined in Section 13(t)
below), the Performance Share Units will vest in accordance with Section 2(a)
above as if Employee had remained continuously employed by the Company or any of
its Subsidiaries from the Grant Date through the Vesting Date.

(c) If Employee’s Termination of Employment occurs due to Disability (as defined
in Section 13(i) below) or death, then immediately on the occurrence of such
Termination of Employment, the target number of Performance Share Units will be
earned and vest. The delivery of the shares of Common Stock underlying vested
Performance Share Units will be delivered as stated in Section 3 below. However,
in the event of death, the Company shall only issue the underlying shares to the
employee’s heirs, provided they request the shares within six months following
the death of the employee.

(d) If Employee ceases to be employed in a position eligible to receive
Performance Share Units (as determined by the Committee in its sole and absolute
discretion) (an “Eligible Position”) the Performance Share Units will vest in
accordance with Section 2(a) above, provided that Employee (x) remains
continuously employed by the Company or any of its Subsidiaries from the Grant
Date through the Vesting Date or (y) experiences a Qualifying Termination after
Employee ceases to be employed in an Eligible Position. For the avoidance of
doubt, if Employee experiences a Termination of Employment due to Disability or
death after Employee ceases to be employed in an Eligible Position, the
provisions of Section 2(c), will control.  

3. Settlement and Delivery of Performance Share Units.  Payment of vested
Performance Share Units will be made in shares of Common Stock as soon as
administratively practicable, but in no event later than 2-1/2 months following
the Vesting Date (the date of any such payment, the “Settlement
Date”).  Notwithstanding the vesting dates of the Performance Share Units, under
no circumstances, except in case of Employee’s death or Disability, as provided
for in Section 2(c) above, will the delivery of the shares of Common Stock
related to a Performance Stock Unit occur prior to the third anniversary of the
Grant Date. The sale of shares issued pursuant to the conversion of the
Performance Stock Units may occur as soon as such shares are delivered to
Employee provided the Closed Periods (as defined in Section 4 below) are
respected.

Page 2 of 19

--------------------------------------------------------------------------------

 

4. Closed Periods.

Shares underlying Performance Stock Units may not be sold during the following
periods (“Closed Periods”):

(a) within 10 trading days before or after the publication of the consolidated
financial statements, or failing that, the annual accounts of the Company; and

(b) within a period beginning with the date at which executives of the Company
become aware of any information which, were it to be public knowledge, could
have a significant impact on the price of shares in and ending 10 trading
sessions after the information becomes public knowledge.

These Closed Periods will apply to shares received in connection with a grant of
Performance Stock Units as long as and to the extent such Closed Periods are
applicable under French law.

5. Forfeiture of Performance Share Units.

(a) At any time during the Performance Period and up to and including the
Vesting Date, upon a Termination of Employment for any reason that does not
result in a continuation of vesting pursuant to Section 2 above, Employee will
immediately and automatically forfeit all unvested Performance Share Units,
without the payment of any consideration by the Company.  Upon forfeiture,
neither Employee nor any successors, heirs, assigns or legal representatives of
Employee will thereafter have any further rights or interest in the unvested
Performance Share Units.

(b) Notwithstanding any provision in this Agreement to the contrary, if at any
time during the Performance Period and up to and including the Vesting Date,
Employee engages in Detrimental Activity (as defined in Section 13(g) below),
Employee will immediately and automatically forfeit all Performance Share Units
without the payment of any consideration by the Company. Upon forfeiture,
neither Employee nor any successors, heirs, assigns or legal representatives of
Employee will thereafter have any further rights or interest in the unvested
Performance Share Units.

6. Restrictions on Transfer of Performance Share Units.  

(a) Performance Share Units granted hereunder to Employee may not be sold,
assigned, transferred, pledged or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise (any of the foregoing, a
“Transfer”), other than (i) to the Company as a result of the forfeiture of
Performance Share Units, or (ii) by will or applicable laws of descent and
distribution.  Payment of Performance Share Units after Employee’s death will be
made to Employee’s estate or, in the sole and absolute discretion of the
Committee, to the person or persons entitled to receive such payment under
applicable laws of descent and distribution.

(b) Consistent with the foregoing, Employee may not transfer any right or
benefit under this Agreement, and any such attempt to Transfer will have no
effect and be void.  No right or benefit hereunder will in any manner be liable
for or subject to any debts, contracts, liabilities or

Page 3 of 19

--------------------------------------------------------------------------------

 

torts of the person entitled to such benefits.  If Employee attempts to Transfer
any right or benefit hereunder or if any creditor attempts to subject the same
to a writ of garnishment, attachment, execution, sequestration, or any other
form of process or involuntary lien or seizure, then such attempt will have no
effect and be void and immediately upon any such attempt the Performance Share
Units will terminate and become of no further effect.

7. Rights as a Stockholder.  Employee will have no rights as a stockholder of
the Company as a holder of Performance Share Units.  Rights as a stockholder of
the Company will arise only if the Performance Share Units are settled in shares
of Common Stock pursuant to Section 3 above.  

8. Tax and Social Insurance Withholding.

(a) Regardless of any action the Company or any of its Subsidiaries takes with
respect to any income tax (including foreign, federal, state and local taxes),
social insurance, payroll tax, payment on account of other tax-related items
related to Employee’s participation in the Plans and legally applicable to him
or her (“Tax-Related Items”), Employee acknowledges that the ultimate liability
for all Tax-Related Items legally due by Employee is and remains his or her
responsibility and may exceed the amount actually withheld by the Company or its
Subsidiaries.  Employee further acknowledges that neither the Company nor any of
its Subsidiaries (i) makes any representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Performance Share Units, including the grant of the Performance Share Units, the
vesting of the Performance Share Units, the conversion of the Performance Share
Units into shares of Common Stock, the subsequent sale of any shares of Common
Stock acquired at vesting, or (ii) commits to structure the terms of the grant
or any aspect of the Performance Share Units to reduce or eliminate Employee’s
liability for the Tax-Related Items.

(b) Prior to any relevant taxable or tax withholding event (“Tax Date”), as
applicable, Employee will pay or make adequate arrangements satisfactory to the
Company to satisfy all Tax-Related Items.  In this regard, Employee authorizes
the Company or its respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:  (i) accept a cash payment in U.S. dollars in the amount of the
Tax-Related Items or (ii) withhold whole Shares which would otherwise be
delivered to Employee having an aggregate Fair Market Value, determined as of
the Tax Date, or withhold an amount of cash from Employee’s wages or other cash
compensation which would otherwise be payable to Employee by the Company, equal
to the amount necessary to satisfy any such obligation.  

(c) The Company shall withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding rates, unless Employee elects, pursuant
to the Company’s prescribed procedures as in effect from time to time, to have
withholding for Tax Related Items based on the maximum withholding rate
applicable to Employee.  If the obligation for Tax-Related Items is satisfied by
withholding in shares of Common Stock, for tax purposes, Employee is deemed to
have been issued the full number of shares of Common Stock due to him or her at
vesting, notwithstanding that a number of shares of Common Stock are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of Employee’s participation in the Plans.  Finally, Employee shall pay to
the Company, prior to the release of Common Stock to Employee and no later than
thirty (30) days after the vesting of the Performance Share Units, any amount of
Tax-Related Items that the Company may be required to withhold as

Page 4 of 19

--------------------------------------------------------------------------------

 

a result of Employee’s participation in the Plans that cannot be satisfied by
the means previously described.  The Company may refuse to issue shares of
Common Stock to the Employee if Employee fails to comply with his or her
obligations in connection with the Tax-Related Items as described herein. The
Performance Share Units are intended to be “short-term deferrals” exempt from
Section 409A of the Internal Revenue Code and shall be construed and interpreted
accordingly.

9. Changes in Capital Structure.  As more fully described in the 2010 Plan, if
the outstanding shares of Common Stock at any time are changed or exchanged by
declaration of a stock dividend, stock split, combination of shares, or
recapitalization, the number and kind of Performance Share Units will be
appropriately and equitably adjusted so as to maintain their equivalence to the
proportionate number of shares.

10. Confidential Information, Intellectual Property and Noncompetition. Employee
acknowledges that Employee is in possession of and has access to confidential
information of the Company and its Subsidiaries, including material relating to
the business, products and services of the Company and its Subsidiaries, and
that he or she will continue to have such possession and access during
employment by the Company and its Subsidiaries. Employee also acknowledges that
the business, products and services of the Company and its Subsidiaries are
highly specialized and that it is essential that they be protected. Accordingly,
Employee agrees to be bound by the terms and conditions set forth on Attachment
II.

11. Compliance with Securities Laws.  The Company will not be required to
deliver any shares of Common Stock pursuant to this Agreement if, in the opinion
of counsel for the Company, such issuance would violate the Securities Act of
1933, as amended, or any other applicable federal or state securities laws or
regulations or the laws of any other country.  Prior to the issuance of any
shares of Common Stock pursuant to this Agreement, the Company may require that
Employee (or Employee’s legal representative upon Employee’s death or
Disability) enter into such written representations, warranties and agreements
as the Company may reasonably request in order to comply with applicable
securities laws or with this Agreement.

12. Limitation of Rights.  Nothing in this Agreement or the Plans may be
construed to:

(a) give Employee or any other person or entity any right to be awarded any
further Performance Share Units (or other form of stock incentive awards) other
than in the sole and absolute discretion of the Committee;

(b) give Employee or any other person or entity any interest in any fund or in
any specified asset or assets of the Company (other than the Performance Share
Units); or

(c) confer upon Employee or any other person or entity the right to continue in
the employment or service of the Company or any Subsidiary.

Page 5 of 19

--------------------------------------------------------------------------------

 

13. Definitions.    

(a) “Agreement” is defined in the introduction.

(b) “Clawback Policy” is defined in Section 14(j).

(c) “Closed Periods” is defined in Section 4.

(d) “Committee” is defined in Section 2(a).

(e) “Common Stock” is defined in Section 1.

(f) “Company” is defined in the introduction.

(g) “Detrimental Activity” means activity that is determined by the Committee in
its sole and absolute discretion to be detrimental to the interests of the
Company or any of its Subsidiaries, including but not limited to any breach of
Attachment II or any situations where Employee: (i) divulges trade secrets,
proprietary data or other confidential information relating to the Company or to
the business of the Company and any Subsidiaries; (ii) enters into employment
with or otherwise provides services to (A) any company listed, as of the date of
Employee’s Termination of Employment, on the Philadelphia Oil Service Sector
Index (or any successor index) or (B) any affiliate of any such listed company,
in either case  under circumstances suggesting that Employee will be using
unique or special knowledge gained as a Company employee or Subsidiary employee
with the effect of competing with the Company or its Subsidiaries; (iii) enters
into employment with or otherwise provides services to any Direct Competitor (as
defined in Section 13(h) below); (iv) engages or employs, or solicits or
contacts with a view to the engagement or employment of, any person who is an
employee of the Company or its Subsidiaries; (v) canvasses, solicits, approaches
or entices away or causes to be canvassed, solicited, approached or enticed away
from the Company or its Subsidiaries any person who or which is a customer of
any of such entities during the Performance Period and up to and including the
Vesting Date; (vi) is determined to have engaged (whether or not prior to
termination) in either gross misconduct or criminal activity harmful to the
Company or a Subsidiary; or (vii) takes any action that otherwise harms the
business interests, reputation, or goodwill of the Company or its Subsidiaries.
The Committee may delegate, to an officer of the Company or to a subcommittee of
the Committee, its authority to determine whether Employee has engaged in
“Detrimental Activity.”

(h) “Direct Competitor” means any of the following: (i) Halliburton Company,
Weatherford International plc, and Baker Hughes, a GE company and any other
oilfield equipment and services company; and (ii) any entity engaged in seismic
data acquisition, processing and reservoir geosciences services to the oil and
natural gas industry, including in all cases in (i) and (ii) above, any and all
of their parents, subsidiaries, affiliates, joint ventures, divisions,
successors, or assigns.

(i) “Disability” means such disability (whether physical or mental impairment)
which totally and permanently incapacitates Employee from any gainful employment
in any field which Employee is suited by education, training, or experience, as
determined by the Committee in its sole and absolute discretion, and as defined
under article L341-4 of the Social Security Code.

Page 6 of 19

--------------------------------------------------------------------------------

 

(j) “Eligible Position” is defined in Section 2(d).

(k) “Employee” is defined in the introduction.

(l) “Fair Market Value” means, with respect to a share of Common Stock on a
particular date, the mean between the highest and lowest composite sales price
per share of the Common Stock, as reported on the consolidated transaction
reporting system for the New York Stock Exchange for that date, or, if there is
no such reported prices for that date, the reported mean price on the last
preceding date on which a composite sale or sales were effected on one or more
of the exchanges on which the shares of Common Stock were traded will be the
Fair Market Value.

(m) “Grant Date” is defined in the introduction.

(n) “Performance Period” is defined in Section 2.

(o) “Performance Share Units” is defined in Section 1.

(p) “Qualifying Termination” means a Termination of Employment due to Employee’s
death, Disability, Retirement or Special Retirement.

(q) “Retirement” means either: (i) Employee’s voluntary election to retire from
employment with the Company and its Subsidiaries at any time after Employee has
reached both the age of 60 and 25 years of service, or (ii) Employee’s voluntary
election to retire from employment with the Company and its Subsidiaries at any
time after Employee has reached both the age of 55 and 20 years of service,
subject, however, to the approval of either (A) the Committee, if Employee is an
executive officer of the Company at the time of Employee’s election to retire,
or (B) the Retirement Committee, if Employee is not an executive officer of the
Company at the time of Employee’s election to retire, which approval under
clauses (A) or (B) may be granted or withheld in the sole and absolute
discretion of the Committee or the Retirement Committee, as applicable.

(r) “Retirement Committee” means a committee consisting of the Company’s Vice
President of Human Resources, the Director of HR Operations and the Compensation
& Benefits Manager.

(s) “Settlement Date” is defined in Section 3.

(t) “Special Retirement” means the Termination of Employment of Employee with
the Company and all Subsidiaries at or after (i) age 55 or (ii) age 50 and
completion of at least 10 years of service with the Company and all
Subsidiaries.

(u) “Subsidiary” means (i) in the case of a corporation, a “subsidiary
corporation” of the Company as defined in Section 424(f) of the Internal Revenue
Code and (ii) in the case of a partnership or other business entity not
organized as a corporation, any such business entity of which the Company
directly or indirectly owns 50% or more of the voting, capital or profits
interests (whether in the form of partnership interests, membership interests or
otherwise).

(v) “Tax Date” is defined in Section 8(a).

Page 7 of 19

--------------------------------------------------------------------------------

 

(w) “Tax-Related Items” is defined in Section 8(b).

(x) “Termination of Employment” means the termination of Employee’s employment
with the Company and its Subsidiaries; provided, however, that temporary
absences from employment because of illness, vacation or leave of absence and
transfers among the Company and its Subsidiaries will not constitute a
Termination of Employment.

(y) “Transfer” is defined in Section 6(a).

(z) “2010 Plan” is defined in the introduction.

(aa) “Vesting Date” is defined in Section 2(a).

14. Miscellaneous.

(a) Employee hereby acknowledges that he or she is to consult with and rely upon
only Employee’s own tax, legal, and financial advisors regarding the
consequences and risks of this Agreement and any award of Performance Share
Units.

(b) This Agreement will bind and inure to the benefit of and be enforceable by
Employee, the Company and their respective permitted successors or assigns
(including personal representatives, heirs and legatees).  Employee may not
assign any rights or obligations under this Agreement except to the extent, and
in the manner, expressly permitted herein.  

(c) The invalidity or unenforceability of any provision of this Agreement will
not affect the validity or enforceability of any other provision of this
Agreement.

(d) It is intended that the Performance Share Units granted under the French sub
plan qualify for the favorable tax and social security treatment applicable to
free share awards granted in accordance with articles L.225-197-1 to L.225-197-6
of the French Commercial Code, as amended, and in accordance with the relevant
provisions set forth by French tax law and the French tax administration. The
terms of the French sub-plan shall be interpreted accordingly and in accordance
with the relevant provisions set forth in French tax and social laws, as well as
in the guidelines issued by the French tax and social administrations.  In the
event of any conflict between the French sub-plan, the Agreement and the Plans,
the provisions of the French sub-plan shall govern for any grants made to
Participants in France under the French sub-plan.

(e) This Agreement may not be amended or modified except by a written agreement
executed by the Company and Employee or their respective heirs, successors,
assigns and legal representatives.  The captions of this Agreement are not part
of the provisions hereof and are of no force or effect.

(f) The failure of Employee or the Company to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right Employee or
the Company may have under this Agreement will not be deemed to be a waiver of
such provision or right or any other provision or right herein.

Page 8 of 19

--------------------------------------------------------------------------------

 

(g) Employee and the Company agree to execute such further instruments and to
take such further action as may reasonably be necessary to carry out the intent
of this Agreement.

(h) This Agreement, including all Attachments hereto, and the Plans (i)
constitute the entire agreement among the Employee and the Company with respect
to the subject matter hereof and this Agreement supersedes all prior agreements
and understandings, both written and oral, with respect to the subject matter
hereof; and (ii) are not intended to confer upon any other Person any rights or
remedies hereunder.  Employee and the Company agree that (A) no other party
(including its agents and representatives) has made any representation,
warranty, covenant or agreement to or with such party relating to the
Performance Share Units other than those expressly set forth herein or in the
Plans, and (B) such party has not relied upon any representation, warranty,
covenant or agreement relating to the Performance Share Units, other than those
referred to in clause (A) above.  All references herein to “Agreement” will
include all Attachments hereto.

(i) As Employee may work in various locations and to eliminate potential
uncertainty over the governing law, this Agreement (including, for the sake of
clarity, all Attachments) will be interpreted and construed exclusively in
accordance with the laws of the State of Texas. Employee agrees that Texas, as
Company’s United States headquarters, has a greater legal interest in matters
relating to this Agreement than any other state, has a greater public policy
interest in matters relating to this Agreement than any other state, and has a
greater factual relationship to matters relating to this Agreement than any
other state. The sole, mandatory, and exclusive venue for any dispute arising
from or related to Employee’s employment with the Company and its Subsidiaries,
and this Agreement (including, for the sake of clarity, all Attachments) will
lie and be deemed as convenient, in Fort Bend County, Texas, state or federal
court without regard to the conflict of law provisions thereof, or, at Company’s
option, any venue in which personal jurisdiction over Employee may be
established.  Employee waives any objection he or she may have to the venue of
any such proceeding being brought in Fort Bend County, Texas courts and waives
any claim that any such action or proceeding brought in the Fort Bend County,
Texas courts has been brought in an inconvenient forum.  In addition, Employee
irrevocably and unconditionally submits to the exclusive personal jurisdiction
of the Fort Bend County, Texas courts in any such suit, action or
proceeding.  Employee acknowledges and agrees that a judgment in any such suit,
action or proceeding brought in the Fort Bend County, Texas courts will be
conclusive and binding on Employee and may be enforced in any other courts to
whose jurisdiction the Company or Employee is or may be subject to, by suit upon
such judgment.  Employee consents to the choice of law, jurisdiction and venue
provisions of this Agreement and agrees that Employee will not contest these
provisions in any future proceeding(s). EMPLOYEE AND COMPANY HEREBY WAIVE, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION ARISING OUT OF THIS AGREEMENT OR ANY
ATTACHMENT THERETO.

Page 9 of 19

--------------------------------------------------------------------------------

 

(j) Clawback Policy. The Company’s policy on recoupment of performance-based
bonuses, as amended from time to time (its “Clawback Policy”), will apply to the
Performance Share Units, any shares of Common Stock delivered hereunder, and any
profits realized on the sale of such shares to the extent that Employee is
covered by the Clawback Policy. Employee acknowledges that if Employee is
covered by such policy, the policy may result in the recoupment of Performance
Share Units awarded, any shares of Common Stock delivered hereunder and profits
realized on the sale of such shares either before, on or after the date on which
Employee becomes subject to such policy.

15. Acceptance of Award.  Employee is deemed to accept the award of Performance
Share Units under this Agreement and to agree that such award is subject to the
terms and conditions set forth in this Agreement and the Plans unless Employee
provides the Company written notification not later than 30 days after
Employee’s receipt of this Agreement of Employee’s rejection of this award of
Performance Share Units (in which case such awards will be forfeited and
Employee will have no further right or interest therein as of such date).
Employee hereby accepts such terms and conditions, subject to the provisions of
the Plans and administrative interpretations thereof.  Employee further agrees
that such terms and conditions will control this Agreement, notwithstanding any
provisions in any employment agreement or in any prior awards.

Page 10 of 19

--------------------------------------------------------------------------------

 

ATTACHMENT I
Performance Conditions

Page 11 of 19

--------------------------------------------------------------------------------

 

ATTACHMENT II

Confidential Information, Intellectual Property,

and Non-Compete Agreement

1. Definitions.

1.1.  “Company Confidential Information” is any and all information in any form
or format relating to the Company or any Affiliate (whether communicated orally,
electronically, visually, or in writing), including but is not limited to
technical information, software, databases, methods, know-how, formulae,
compositions, drawings, designs, data, prototypes, processes, discoveries,
machines, inventions, well logs or other data, equipment, drawings, notes,
reports, manuals, business information, compensation data, clients lists, client
preferences, client needs, client designs, financial information, credit
information, pricing information, information relating to future plans,
marketing strategies, new product research, pending projects and proposals,
proprietary design processes, research and development strategies, information
relating to employees, consultants and independent contractors including
information relating to salaries, compensation, contracts, benefits, inceptive
plans, positions, duties, qualifications, project knowledge, other valuable
confidential information, intellectual property considered by the Company or any
of its Affiliates to be confidential, trade secrets, patent applications, and
related filings and similar items regardless of whether or not identified as
confidential or proprietary. For the purposes of this Attachment II, Company
Confidential Information also includes any type of information listed above
generated by the Company or any of its Affiliates for client or that has been
entrusted to the Company or any of its Affiliates by a client or other third
party.

1.2.  “Intellectual Property” is all patents, trademarks, copyrights, trade
secrets, Company Confidential Information, new or useful arts, ideas,
discoveries, inventions, improvements, software, business information, lists,
designs, drawings, writings, contributions, works of authorship, findings or
improvements, formulae, processes, product development, manufacturing
techniques, business methods, information considered by Company to be
confidential, tools, routines and methodology, documentation, systems,
enhancements or modifications thereto, know-how, and developments, any
derivative works and ideas whether or not patentable, and any other form of
intellectual property.

1.3.  “Pre-existing Intellectual Property” is all Intellectual Property that was
authored, conceived, developed, or reduced to practice by Employee before the
term of Employee’s employment with the Company or any Affiliate began.

1.4  “Company Intellectual Property” is all Intellectual Property that was
authored, conceived, developed, or reduced to practice by Employee (either
solely or jointly with others), in the term of his/her employment: (a) at the
Company’s expense or the expense of any Affiliate; (b) using any of the
Company’s materials or facilities or the materials or facilities of any
Affiliate; (c) during the Employee’s working hours; or (d) that is applicable to
any activity of Company or any of its Affiliates, including but not limited to
business, research, or development activities. Company Intellectual Property may
be originated or conceived during the term of Employee’s employment but
completed or reduced to practice thereafter. Company Intellectual Property will
be deemed a “work made for hire” as that term is defined by the copyright laws
of the United States. Company Intellectual Property

Page 12 of 19

--------------------------------------------------------------------------------

 

includes any Pre-existing Intellectual Property assigned, licensed, or
transferred to Company, and any Pre-existing Intellectual Property in which
Company has a vested or executory interest.

1.5. “Affiliate” means any entity that now or in the future directly or
indirectly controls, is controlled by, or is under common control with Company,
where “control” in relation to a company means the direct or indirect ownership
of at least fifty-percent of the voting securities or shares.

2. Employee agrees to comply with all of the Company’s policies and codes of
conduct as it may promulgate from time to time, including those related to
confidential information and intellectual property. Nothing in those policies
will be deemed to modify, reduce, or waive Employee’s obligations in this
Attachment II. In the event of any conflict or ambiguity, this Attachment II
prevails.

3. Company does not wish to receive from Employee any confidential or
proprietary information of a third party to which Employee owes an obligation of
confidence. Employee will not disclose to Company or any of its Affiliates or
use while employed by Company or any of its Affiliates any information for which
he or she is subject to an obligation of confidentiality to any former employer
or other third party. Employee represents that his or her duties as an employee
of Company and Employee’s performance of this Attachment II do not and will not
breach any agreement or duty to keep in confidence information, knowledge, or
data acquired by Employee outside of Employee’s employment with Company or any
of its Affiliates.

4. During the Employee’s term of employment, the Company or, applicable its
Affiliates, will provide Employee and Employee will receive access to Company
Confidential Information that is proprietary, confidential, valuable, and
relates to Company’s business.

5. Other than in the proper performance of Employee’s duties for the Company or
any of its Affiliates, Employee agrees not publish, disclose or transfer to any
person or third party, or use in any way other than in Company’s business or
that of or any of its Affiliates, any confidential information or material of
Company or any of its Affiliates, including Company Confidential Information and
Company Intellectual Property, either during or after employment with Company.

6. Except as required in performing Employee's duties for the Company or any of
its Affiliates, Employee agrees not remove from Company’s premises or its
control any Company Confidential Information including but not limited to
equipment, drawings, notes, reports, manuals, invention records, software,
customer information, well logs or other data, or other material, whether
produced by Employee or obtained from Company. This includes copying or
transmitting such information via personal digital devices, mobile phones,
external hard drives, USB “flash” drives, USB storage devices, FireWire storage
devices, floppy discs, CD’s, DVD’s, personal email accounts, online or cloud
storage accounts, memory cards, Zip discs, and any other similar media or means
of transmitting, storing or archiving data outside of Schlumberger-supported
systems.

Page 13 of 19

--------------------------------------------------------------------------------

 

7. During the term of employment with Company or any of its Affiliates, Employee
agrees not to engage, as an employee, officer, director, consultant, partner,
owner or another capacity, in any activity or business competitive to that of
the Company or any of its Affiliates.

8. Employee agrees to deliver all Company Confidential Information and materials
to Company immediately upon request, and in any event upon termination of
employment. If any such Company Confidential Information has been stored on any
personal electronic data storage device, including a home or personal computer,
or personal email, online or cloud storage accounts, Employee agrees to notify
the Company and its Affiliates and make available the device and account to the
Company for inspection and removal of the information.

9. Employee recognizes and acknowledges that Company Confidential Information
constitutes protectable information belonging to Company and its Affiliates,
including deemed trade secrets defined under applicable laws. In order to
protect Company and its Affiliates against any unauthorized use or disclosure of
Company Confidential Information and in exchange for the Company's promise to
provide Employee with access to Company Confidential Information and other
consideration during employment with Company and its Affiliates, Employee agrees
that for a period of one year following the end of employment with Company,
Employee will not within the Restricted Territory directly or indirectly work
for or assist (whether as an owner, employee, consultant, contractor or
otherwise) any business or commercial operation whose business directly or
indirectly competes with any area of the Company’s business in which Employee
was employed by Company. Moreover, Employee agrees that Company may provide a
copy of this Attachment II to any entity for whom Employee provides services in
the one-year period following the date of termination of Employee's employment
with Company and its Affiliates. In the event of breach by the Employee, the
specified period will be extended by the period of time of the breach. Employee
recognizes and acknowledges that the business, research, products, and services
of Company and its Affiliates are by nature worldwide in scope, and that Company
and its Affiliates are not required to maintain a physical location in close
proximity to its customers. Employee agrees that in order to protect Company
Confidential Information, business interests and goodwill, the “Restricted
Territory” includes any county, parish, borough, or foreign equivalent: (1) in
which Company has customers or service assignments about which Employee received
or obtained Company Confidential Information during his/her employment with
Company; (2) in which Employee had a customer or service assignment for Company
in the one-year period preceding Employee's termination; or (3) in which Company
had a work site, job site, facility, or office, at which Employee had a work
activity for Company in the one-year period preceding Employee’s termination.
With respect to competitive activities in Louisiana, the Restricted Territory
will be limited to the following parishes: Acadia, Allen, Bossier, Caddo,
Calcasieu, Cameron, Claiborne, De Soto, Evangeline, Iberia, Jefferson,
Lafayette, Lafourche, Orleans, Ouachita, Plaquemines, Red River, Sabine, St.
Charles, St. Landry, St. Mary’s, Tangipahoa, Terrabone, Union, Vermillion, and
West Baton Rouge.

10. Company has attempted to place the most reasonable limitations on Employee’s
subsequent employment opportunities consistent with the protection of Company’s
and its Affiliates’ valuable trade secrets, Company Confidential Information,
business interests, and goodwill. Employee acknowledges that the limitations
contained herein, especially limitations as to time, scope, and geography, are
reasonable. In order to accommodate Employee in obtaining subsequent employment,
Company and its Affiliates may, in their discretion, grant a waiver of one

Page 14 of 19

--------------------------------------------------------------------------------

 

or more of the restrictions on subsequent employment herein. A request for a
waiver must be in writing and must be received by Company at least 45 days
before the proposed starting date of the employment for which Employee is
seeking a waiver. The request must include the full name and address of the
organization with which Employee is seeking employment; the department or area
in which Employee proposes to work; the position or job title to be held by
Employee; and a complete description of the duties Employee expects to perform
for such employer. The decision to grant a waiver will be in the Company’s
discretion. If Company decides to grant a waiver, the waiver may be subject to
such restrictions or conditions as Company may impose and will not constitute a
waiver of any other term.

11. While employed by Company and its Affiliates, and during the 18-month period
or after employment with Company and its Affiliates ends, Employee will not
directly nor indirectly, on Employee’s own behalf or on behalf of any person or
entity, recruit, hire, solicit, or assist others in recruiting, hiring, or
soliciting any person, who is, at the time of the recruiting, hiring, or
solicitation, an employee, consultant, or contractor of Company to leave Company
and its Affiliates, diminish their relationship with the Company and its
Affiliates, or work for a competing business. This restriction will be limited
to persons: (1) with whom Employee had contact or business dealings while
employed by Company and its Affiliates; (2) who worked in Employee’s business
unit (Group); or (3) about whom Employee had access to confidential information.
In the event of breach by the Employee, the specified period will be extended by
the period of time of the breach.

12. While employed by Company and its Affiliates, and during the 18-month period
after employment with the Company and its Affiliates ends, Employee will not,
directly or indirectly, on behalf of himself or others, contact for business
purposes, solicit or provide services to clients, or entities considered
prospective clients, of Company and its Affiliates for the purpose of selling
products or services of the types for which Employee had responsibility or
knowledge, or for which Employee had access to Company Confidential Information
while employed by the Company and its Affiliates. This restriction applies only
to clients of the Company and its Affiliates and entities considered prospective
clients by the Company and its Affiliates with whom Employee had contact during
the two years prior to the end of his/her employment with the Company and its
Affiliates.

13. (a) Employee acknowledges that Company has agreed to provide Employee with
Company Confidential Information during Employee's employment with Company and
its Affiliates. Employee further acknowledges that, if Employee was to leave the
employ of Company and its Affiliates for any reason and use or disclose Company
Confidential Information, that use or disclosure would cause Company and its
Affiliates irreparable harm and injury for which no adequate remedy at law
exists. Therefore, in the event of the breach or threatened breach of the
provisions of this Attachment II by Employee, Company and its Affiliates will be
entitled to: (i) recover from the Employee the value of any portion of the Award
that has been paid or delivered; (ii) seek injunctive relief against the
Employee pursuant to the provisions of subsection (b) below; (iii) recover all
damages, court costs, and attorneys’ fees incurred by the Company in enforcing
the provisions of this Award, and (iv) set-off any such sums to which the
Company or any of its Affiliates may be entitled hereunder against any sum which
may be owed the Employee by the Company and its Affiliates.

Page 15 of 19

--------------------------------------------------------------------------------

 

(b) Because of the difficulty of measuring economic losses to the Company or
Employer as a result of a breach of the foregoing covenants, and because of the
immediate and irreparable damage that could be caused to the Company for which
it would have no other adequate remedy, the Employee agrees that the foregoing
covenants may be enforced by the Company in the event of breach by him/her by
injunction relief and restraining order, without the necessity of posting a
bond, and that such enforcement will not be the Company’s exclusive remedy for a
breach but instead will be in addition to all other rights and remedies
available to the Company.

(c) Each of the covenants in this Attachment II will be construed as an
agreement independent of any other provision in this Attachment II, and the
existence of any claim or cause of action of the Employee against the Company,
whether predicated on this Attachment II or otherwise, will not constitute a
defense to the enforcement by the Company of such covenants or provisions.
Employee acknowledges that the remedies contained in the Attachment II for
violation of this Attachment II are not the exclusive remedies that Company may
pursue.

14. Employee agrees to promptly disclose in writing to Company all Company
Intellectual Property conceived, developed, improved or reduced to practice by
Employee during Employee’s employment with Company and its Affiliates.

Employee will disclose to Company Employee’s complete written record of any
Company Intellectual Property, including any patent applications, correspondence
with patent agents and patent offices, research, written descriptions of the
technology, test data, market data, notes, and any other information relating to
Company Intellectual Property. Employee will also identify all co-inventors,
co-authors, co-composers, partners, joint venture partners and their employees,
assistants, or other people to whom the Company Intellectual Property was
disclosed in whole or in part, who participated in developing the Company
Intellectual Property, or who claim an interest in the Company Intellectual
Property. Employee’s disclosure will conform to the policies and procedures in
place at the time governing such disclosures.

During and after employment with Company, Employee will assist Company in
establishing and enforcing intellectual property protection, including obtaining
patents, copyrights, or other protections for inventions and copyrightable
materials, including participating in, or, if necessary, joining any suit (for
which Employee’s reasonable expenses will be reimbursed), or including
completing and any signing documents necessary to secure such protections, such
contracts, assignments, indicia of ownership, agreements, or any other related
documents pertaining to Company Intellectual Property which Company may, in its
sole discretion, determine to obtain.

Employee agrees to assign and hereby assigns to Company all Company Intellectual
Property including any and all rights, title, and ownership interests that
Employee may have in or to Company Intellectual Property patent application,
including copyright and any tangible media embodying such Company Intellectual
Property, during and subsequent to Employee’s employment. Company has and will
have the royalty-free right to use or otherwise exploit Company Intellectual
Property without any further agreement between Company and Employee. Company
Intellectual Property remains the exclusive property of Company whether or not
deemed to be a “work made for hire” within the meaning of the copyright laws of
the United States. For clarity, Employee does not hereby assign or agree to
assign any Pre-existing Intellectual Property to Company.

Page 16 of 19

--------------------------------------------------------------------------------

 

Employee is hereby notified that certain statutes in some U.S. states relate to
ownership and assignment of inventions.  At relevant locations and in accordance
with those statutes, Company agrees that this Attachment II does not apply to an
invention developed by Employee entirely on his or her own time without use of
the Company Group’s equipment, supplies, facilities, systems, or confidential
information, except for inventions that relate to Company Group’s business, or
actual or anticipate research or development of Company Group or work performed
by Employee for Company Group. For this purpose, “Company Group” means the
Company and all Affiliates.

Employee will not destroy, modify, alter, or secret any document, tangible
thing, or information relating to Company Intellectual Property or Company
Confidential Information except as occurs in the ordinary performance of
Employee’s employment.

15. Waiver of any term of this Attachment II by Company will not operate as a
waiver of any other term of this Attachment II. A failure to enforce any
provision of this Attachment II will not operate as a waiver of Company’s right
to enforce any other provision of this Attachment II.

16. Employee represents and warrants that Employee is not a party to any other
agreement that will interfere with Employee’s full compliance with this
Attachment II or that otherwise may restrict Employee’s employment by Company or
the performance of Employee’s duties for Company. Employee agrees not to enter
into any agreement, whether oral or written, in conflict with this Attachment
II.  

17. This Attachment II may be enforced by, will inure to the benefit of, and be
binding upon Company, its successors, and assigns. This Attachment II is binding
upon Employee’s heirs and legal representatives.

18. Nothing in this Attachment II prohibits Employee from reporting possible
violation of federal law or regulation to any governmental agency or entity, or
making disclosures that are protected under a “whistleblower” provision of
federal law or regulation.

19. If Employee is employed by an Affiliate of the Company or by accepting a
transfer to an Affiliate of Company, Employee agrees to the automatic
application of all of the terms of this Attachment II to said Affiliate
contemporaneously with the acceptance of such transfer, subject to subsequent
agreements, if any, executed by Employee and Affiliate of Company or Company,
and to the fullest extent allowed by law.

Page 17 of 19

--------------------------------------------------------------------------------

 

20. Should any portion of this Attachment II be held invalid, unenforceable, or
void, such holding will not have the effect of invalidating or voiding the other
portions of this Attachment II. The parties hereby agree that any portion held
to be invalid, unenforceable, or void will be deemed amended, reduced in scope
or deleted to the extent required to be valid and enforceable in the
jurisdiction of such holding. The parties agree that, upon a judicial finding of
invalidity, unenforceability, or void, the court so finding may reform the
agreement to the extent necessary for enforceability, and enter an order
enforcing the reformed Attachment II. No court ordered reformation or amendment
will give rise to a finding of knowing, willful, or bad faith unreasonableness
against Company regarding this Attachment II.

21. This Confidential Information, Intellectual Property, Non-Compete, and
Non-Solicitation Agreement supersedes any previous agreement, oral or written,
between Employee and Company relating to the subject matter thereof.

Page 18 of 19

--------------------------------------------------------------------------------

 

APPENDIX: INTELLECTUAL PROPERTY ASSIGNMENT,

DISCLOSURE AND WAIVER

The Attachment II, Confidential Information, Intellectual Property, Non-Compete,
and Non-Solicitation Agreement this Appendix, and Employee promises to comply
with the terms in this Appendix, and all rules, procedures, policies, and
requirements that Company may promulgate consistent with this Appendix.

Automatic Assignment

The Attachment II, Confidential Information, Intellectual Property, and
Non-Compete Agreement contains assignment of all Company Intellectual Property.

Employee’s Duty to Disclose

For all Company Intellectual Property, Employee will complete and submit to
Company an IP Disclosure Form. Company’s receipt or acceptance of an IP
Disclosure Form does not constitute an admission or agreement to any responses
contained therein, does not waive or modify any terms of any agreement between
Company and Employee, and does not obligate or bind Company.

Employee must complete and submit an IP Disclosure Form at conception of the
invention, any derivative ideas or works, and any improvements or changes to
existing knowledge or technology, or as soon as possible thereafter. Employee
has a continuing obligation to update the IP Disclosure Form to maintain the
form’s completeness and correctness.

Employee may obtain an IP Disclosure Form from the Intellectual Property
Department. Employee will submit the completed form to the Intellectual Property
Department. If desired, Employee may request waiver any time after submitting
the IP Disclosure Form.

Employee must retain and prevent destruction of any material referenced in the
IP Disclosure Form, including and not limited to photographs, drawings,
schematics, diagrams, figures, testing and development logs, notes, journals,
and results, applications to, correspondence with, or registrations from, any
patent office, trademark office, copyright office, customs office, or other
authority, contracts, licenses, assignments, liens, conveyances, pledges, or
other documentation potentially affecting your ownership rights, marketing
materials, web sites, press releases, brochures, or other promotional or
informational material, any materials evidencing or related to reduction to
practice, and other related documentation.

Waiver of Automatic Assignment

Company may, in its sole discretion, waive the automatic assignment provision
using such criteria as Company, in its sole discretion, may decide to use. No
waiver of the automatic assignment provision is effective unless in a writing
signed by a person authorized by the Company.

No waiver of the automatic assignment provision of any Company Intellectual
Property relating to the business of the Company or arising out of Employee’s
employment with the Company will be effective without the submission of a
complete and correct IP Disclosure Form. No waiver of the automatic assignment
provision is effective if Employee’s IP Disclosure Form is incomplete,
incorrect, otherwise defective, or if any misrepresentation has been made.
Employee is estopped from asserting waiver, and any waiver will be void and/or
voidable, if the waiver is obtained in violation of the Attachment II,
Confidential Information, Intellectual Property and Non-Compete Agreement, this
Appendix, or obtained through fraud, negligence, failure to disclose, or
incorrect, incomplete, or defective information on an IP Disclosure Form.

Page 19 of 19